DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of claims 3-4, and 8 in the reply filed on 3/9/2022 is acknowledged.  The traversal is on the ground(s) that claims 1 and 3 are not mutually exclusive. Applicant argues that the two claims must be mutually exclusive and they are not because they could be used together. This is not found persuasive because the process of claim 1 recites entirely different process steps from claim 3. And even if the processes are not mutually exclusive as applicant suggests they would still be patently distinct as combination and subcombination according to the following:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because claim 1 requires a process of making alkylene oxide with a particular catalyst composition, which is not recited in claim 3, and claim 3 requires particular process parameters such as carbon dioxide concentration and temperature to make ethylene oxide, which are not required in claim 1.  The subcombination has separate utility such as making ethylene oxide under the specific process conditions of claim 3.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 3-4, and 8 are rejected under pre-AIA  35 U.S.C. 102(b) based upon a public use or sale of the invention. WO 2004/078736
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-4, and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2004/078736.
Regarding claims 3-4, WO ‘736 teaches a process for producing ethylene oxide (Abstract) comprising: a) providing a reactor having an inlet and an outlet (Fig. 1), the reactor containing a supported silver catalyst (Page 8, l. 20-25) comprising deposited silver and one or more promoters (Page 9, l. 30-34); b) providing to the reactor inlet a feed gas comprising ethylene, oxygen, and less than 4 mole % carbon dioxide (claim 1 and claim 5), which overlaps the claimed range of greater than 2 mol % . In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
C) withdrawing from the reactor outlet an outlet stream comprising ethylene oxide and carbon dioxide (Page 9); d) producing ethylene oxide at a reaction temperature less than 240°C (claim 1 and claim 4); e) at a selectivity of at least 87 percent to ethylene oxide (Page 9, l. 6); f) where the concentration of ethylene oxide in the outlet stream is at least 1.5 mole percent (Page 16, l. 22); g) at a work rate of at least 176 kg of ethylene oxide per m^3 of catalyst per hour (Page 16, l. 20); and h) recycling at least a portion of the reactor outlet stream to the reactor inlet feed wherein at least a portion of the ethylene oxide or carbon dioxide has been removed (Fig. 1).
WO ‘736 does not recite all of the process features a-h in one particular example in the reference. However, it would have been obvious to perform the process according to steps a-h in view of the process conditions and scope of process parameters discussed in WO ‘736 that meet steps a-h with predictable results.
Regarding claim 8, the ethylene oxide may be used to produce ethylene glycol (Page 14, l. 20).
Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. Applicant argues that the WO ‘736 reference does not anticipate the claimed at least 2 mole percent of carbon dioxide and a reaction temperature of less than 240 deg. C. In response, the rejection has changed from anticipation to obviousness. 
WO ‘736 teaches providing to the reactor inlet a feed gas comprising ethylene, oxygen, and less than 4 mole % carbon dioxide (claim 1, and claim 5), which overlaps the claimed range of greater than 2 mol %. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
WO ‘726 also teaches producing ethylene oxide at a reaction temperature less than 240°C (claim 1 and claim 4);
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731